
	

113 HR 2448 IH: Ending Unemployment Payments to Jobless Millionaires Act of 2013
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2448
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Mr. Lankford
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To end unemployment payments to jobless
		  millionaires.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Unemployment Payments to
			 Jobless Millionaires Act of 2013.
		2.Ending
			 unemployment payments to jobless millionaires
			(a)ProhibitionNotwithstanding
			 any other provision of law, no Federal funds may be used to make payments of
			 unemployment compensation (including such compensation under the Federal-State
			 Extended Compensation Act of 1970 and the emergency unemployment compensation
			 program under title IV of the Supplemental Appropriations Act, 2008) in a year
			 to an individual whose resources in the preceding year were equal to or greater
			 than $1,000,000. For purposes of the preceding sentence, with respect to a
			 year, an individual's resources shall be determined in the same manner as a
			 subsidy eligible individual’s resources are determined for the year under
			 section 1860D–14(a)(3)(E) of the Social Security Act (42 U.S.C.
			 1395w–114(a)(3)(E)).
			(b)Effective
			 dateThe prohibition under subsection (a) shall apply to weeks of
			 unemployment beginning on or after the date of the enactment of this
			 Act.
			
